DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
  Reference character #26 in Figure 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the magnet, the press, and/or the line are vibrated” which renders the claim unclear. It is not clear if the magnet may not be vibrated while the press or the line are vibrated. 
Claim 27 recites “a crusher device and/or a grinder device and wherein a line for conducting the sample material is connected downstream in each case from the crusher device and/or the grinder device” which renders the claim unclear. It is unclear how the line may be connected downstream from both the crusher device and the grinder device at the same time in the instance that both the crusher device and grinder device are provided. 
Claim 28 recites “analyzed by means of an RFA and/or an RDA analysis”, which renders the claim unclear. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “RFA” and “RDA” in claim 28 are used by the claim to mean “x-ray diffractometry” and “x-ray fluorescence” respectively, while the accepted meanings are “resonance frequency analysis” and “redundancy analysis” The terms are indefinite because the specification does not clearly redefine the term. 
Claim 29 recites “iron particles contained in the sample material in the press, the press ram and/or the ring, or the counter pressure plate and/or the ring are magnetizable by the magnet” which 
Claim 34 recites “at least one magnet is attached so it is movable in relation to the press and/or the line” which renders the claim unclear. If referencing the magnet claimed in claim 29, it is unclear how the magnet may be movable in relation to the press but not the line or the press but not the line. In reference to the further magnet claimed in claim 33, it is unclear how the magnet may be movable in relation to the line but not the press or the press but not the line. 
Claim 35 recites “vibration device is provided for vibrating the magnet, the line, and/or the press ram” which renders this claim unclear. It is unclear how the press ram or the line may be vibrated without vibrating the magnet. Additionally it is unclear which magnet this claim is referencing, therefore there is insufficient antecedent basis for this limitation. 
Claims 26 and 30-33 are rejected as they are dependent upon previously rejected claims. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim 28 recites “sample material is analyzed by means of an RFA and/or an RDA analysis”, wherein the specification states “An RDA analysis is to be understood as x-ray diffractometry, wherein RFA describes x-ray fluorescence analysis. RDA is additionally used, for example, to optimize and/or to adjust the magnet device, such that it has an optimum magnetic force.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 22 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2004/0241033).
Regarding claim 20, Ogawa et al. (US 2004/0241033) teaches a method of preparing a sample material from a mineral or steel production process (Paragraph 0018 lines 1-3), comprising the following steps: 
comminuting the sample material in a comminuting device (Paragraph 0009 lines 1-8), 
supplying the sample material to a press (Paragraph 0018 lines 8-9) and pressing the sample material to form a tablet (Paragraph 0018 lines 9-12), wherein the sample material is received on a press ram of the press (Paragraph 0018 lines 11-12 “press surfaces”), 
generating a magnetic field (Paragraph 0018 lines 12-15) and magnetizing iron particles (Paragraph 0002 lines 8-15) contained in the sample material in the press ram (Fig. 2 #16 “die”) with a 
pressing the sample material to form a tablet (Paragraph 0050 lines 1-3).
 Regarding claim 22, Ogawa et al. (US 2004/0241033) teaches a method of preparing a sample material wherein the press ram (Fig. 2 #16 “die”) of the press is magnetized by the magnet (Paragraph 044 lines 5-14) and the iron particles of the sample material accumulate in the peripheral region of the sample material facing toward the press ram (Paragraph 0051 lines 9-15)
Regarding claim 29, Ogawa et al. (US 2004/0241033) teaches an apparatus for preparing a sample material from a mineral or steel production process (Paragraph 0018 lines 1-3), having: 
at least one comminuting device for comminuting the sample material (Paragraph 0009 lines 1-8), 
a press (Fig. 2 #10, “press machine”) for pressing the sample material (Paragraph 0018 lines 8-12) connected downstream of the comminuting device (Paragraph 0055 lines 1-4), the press including a press ram configured to receive the sample material (Fig. 2 #16 “die”), wherein the press has a housing (Fig. 2 structure above #14 “legs”) and the press ram (Fig. 2 #16 “die”) arranged movably inside the housing between a retracted position and a pressing position (Paragraph 0042 lines 4-9, Paragraph 0049 line 1-Paragraph 0050 line 3), and 
a ring (Fig. 2 shows ring between #34 and #32) and a counter pressure plate (Fig. 2 #32 “upper punch plate”) configured to cooperate with the press ram (Fig. 2 #16 “die”) in a pressing position, and 
a magnet (Paragraph 0051 lines 1-9) arranged such that iron particles contained in the sample material in the press, the press ram and/or the ring, or the counter pressure plate and/or the ring are magnetizable by the magnet (Paragraph 0051 lines 9-12), and therefore the iron particles accumulate in a peripheral region within the sample material (Paragraph 0031 lines 1-9). 
Regarding claim 30, Ogawa et al. (US 2004/0241033) teaches an apparatus for preparing a sample material wherein said pressing forms a tablet (Paragraph 0050 lines 1-3). 
Regarding claim 31, Ogawa et al. (US 2004/0241033) teaches an apparatus for preparing a sample material wherein the magnet comprises a permanent magnet or an electromagnet (Paragraph 0067 lines 1-5). 
Regarding claim 32, Ogawa et al. (US 2004/0241033) teaches an apparatus for preparing a sample material wherein the magnet (Fig. 2 #40 “magnetic field generator”) is arranged in the housing (Fig. 2 structure above #14 “legs”) or on the counter pressure plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2004/0241033) in view of Stowe (US 5740919).
Regarding claim 21, Ogawa et al. (US 2004/0241033) lacks teaching a method of preparing a sample material wherein said generating comprises the plunging of the magnet into the sample material.
Stowe (US 5740919) teaches a method of preparing a sample material (Col. 1 lines 8-13) wherein a step of generating a magnetic field (Col. 3 lines 14-17) comprises the plunging of a magnet into the sample material (Col. 4 lines 29-28). Stowe (US 5740919) explains that the magnet which may be inserted into and removed from a material is more accessible and easily cleaned (Col. 1 lines 57-59), thus providing more control over the degree of separation within a sample material. 

Regarding claim 23, Ogawa et al. (US 2004/0241033) lacks teaching a method of preparing a sample material wherein the magnet is moved from a position outside the press into a position inside the press before said generating.
Stowe (US 5740919) teaches a method of preparing a sample material (Col. 1 lines 8-13) wherein the magnet (Fig. 1 #50) is moved from a position outside the housing (Col. 4 lines 30-35) into a position inside the housing (Col. 4 lines 35-37) before generating a magnetic field (Col. 4 lines 37-38). Stowe (US 5740919) explains that the magnet which may be inserted into and removed from a material is more accessible and easily cleaned (Col. 1 lines 57-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa et al. (US 2004/0241033) to include the method step of moving the magnet from a position outside the press into a position inside the press as taught by Stowe (US 5740919) in order to provide a magnet which may more easily access the contents of the press. 
Claims 24-27, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2004/0241033) in view of Shau et al. (US 6238279). 
Regarding claim 24, Ogawa et al. (US 2004/0241033) teaches a method of preparing a sample material wherein a line for conducting the sample material (Paragraph 0055 lines 1-4) is connected downstream of the comminuting device (Paragraph 0009 lines 1-8) and wherein the method comprises: 
conducting the sample material following the comminuting device through the line (Paragraph 0055 lines 1-4).

Shau et al. (US 6238279) teaches a method of preparing a sample material (Col. 1 lines 6-8) wherein a line for conducting a material (Fig. 1 #103 “piping system”) comprises a further magnet attached on the line (Fig. 1 #109 “external magnet”), and the method comprises accumulating iron particles of the sample material (Col. 2 lines 24-25) on a wall region of the line (Col. 2 lines 54-60). Shau et al. (US 6238279) explains that magnets attached on the line (Fig. 1 #109 “external magnet”) are beneficial for collecting iron particles (Col. 2 lines 54-60) before they are delivered to a magnetic filter (Fig. 1 #111, 113), as the iron particles may cause defects within a system (Col. 2 lines 21-31). Shau et al. also explains that it is easier to replace sections of the line than parts within a filter (Col. 2 lines 62-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa et al. (US 2004/0241033) to include a line comprising a further magnet attached on the line, wherein iron is accumulated on a wall region of the line as taught by Shau et al. (US 6238279) in order to collect excess iron particles before they are delivered to the press, thus preventing potential damage to the system. 
Regarding claim 25, Ogawa et al. (US 2004/0241033) teaches a method of preparing a sample material wherein the magnet, the press, and/or the line are vibrated (Paragraph 0047 lines 1-6). 
Regarding claim 26, Ogawa et al. (US 2004/0241033) teaches a method of preparing a sample material wherein the sample material is vibrated (Paragraph 0047 lines 1-6). 
Regarding claim 27, Ogawa et al. (US 2004/0241033) teaches a method of preparing a sample material wherein the comminuting device comprises a crusher device and/or a grinder device (Paragraph 0009 lines 1-8) and wherein a line for conducting the sample material is connected downstream in each case from the crusher device and/or the grinder device (Paragraph 0009 lines 1-8) 
Ogawa et al. (US 2004/0241033) lacks teaching a line for conducting the sample material having a further magnet wherein the sample material is conducted through the line and the iron particles are removed from the sample material.
Shau et al. (US 6238279) teaches a method of preparing a sample material (Col. 1 lines 6-8) wherein a line for conducting a material (Fig. 1 #103 “piping system”) comprises a further magnet (Fig. 1 #109 “external magnet”), and while the sample material is conducted through the line, the iron particles are removed from the sample material (Col. 2 lines 24-25). Shau et al. (US 6238279) explains that magnets attached on the line (Fig. 1 #109 “external magnet”) are beneficial for collecting iron particles (Col. 2 lines 54-60) before they are delivered to a magnetic filter (Fig. 1 #111, 113), as the iron particles may cause defects within a system (Col. 2 lines 21-31). Shau et al. also explains that it is easier to replace sections of the line than parts within a filter (Col. 2 lines 62-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa et al. (US 2004/0241033) to include a line for conducting the sample material having a further magnet wherein the sample material is conducted through the line and the iron particles are removed from the sample material as taught by Shau et al. (US 6238279) in order to collect excess iron particles before they are delivered to the press, thus preventing potential damage to the system. 
Regarding claim 33, Ogawa et al. (US 2004/0241033) teaches an apparatus for preparing a sample material wherein a line for conducting the sample material (Paragraph 0055 lines 1-4) is connected downstream of the comminuting device (Paragraph 0009 lines 1-8).
Ogawa et al. (US 2004/0241033) lacks teaching a line for conducting the sample material having a further magnet attached on the line. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa et al. (US 2004/0241033) to include a line for conducting the sample material having a further magnet attached on the line as taught by Shau et al. (US 6238279) in order to collect excess iron particles before they are delivered to the press, thus preventing potential damage to the system. 
Regarding claim 35, Ogawa et al. (US 2004/0241033) teaches an apparatus for preparing a sample material wherein a vibration device is provided for vibrating the magnet, the line, and/or the press ram (Paragraph 0047 lines 1-6). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2004/0241033) in view of Shau et al. (US 6238279) and further in view of Stowe (US 5740919). 
Regarding claim 34, Ogawa et al. (US 2004/0241033) lacks teaching an apparatus for preparing a sample material wherein at least one magnet is attached so it is movable in relation to the press and/or the line. 
Stowe (US 5740919) teaches an apparatus for preparing a sample material (Col. 1 lines 8-13) wherein at least one magnet (Fig. 5 #50) is attached so it is movable in relation to the press and/or the line (Col. 4 lines 30-38). Stowe (US 5740919) explains that the movable magnet is more accessible and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa et al. (US 2004/0241033) to include the method step of moving the magnet from a position outside the press into a position inside the press as taught by Stowe (US 5740919) in order to provide more control over the degree to which the material is separated. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2004/0241033) in view of Manepalli et al. (US 9409185). 
Regarding claim 28, Ogawa et al. (US 2004/0241033) lacks teaching a method of preparing a sample material wherein the sample material is analyzed by means of an RFA and/or an RDA analysis following said generating. 
Manepalli et al. (US 9409185) teaches a method of preparing a sample material (Col. 1 line 66-Col. 2 line 7) wherein the sample material is analyzed by means of an RFA and/or an RDA analysis (Col. 8 lines 6-16) following said generating (Col. 7 lines 33-41). Manepalli et al. (US 9409185) explains that the x-ray spectroscopy of samples provide a comparison of the feed material to the output product after magnetic separation (Col. 8 lines 6-16), wherein an operator may alter the control variables to adjust the results of the output product (Col. 8 lines 25-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa et al. (US 2004/0241033) to include the method step of analyzing the sample material by means of an RFA and/or an RDA analysis following said generating as taught by Manepalli et al. (US 9409185) in order to provide further control over the contents of the tablet by adjusting variables of the magnetic field based on the results of the analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danov et al. (US 2011/0220580) teaches a device for separating ferromagnetic particles where the particles are attracted towards the peripheral areas of a reactor. 
Sagawa et al. (US 2007/0245851) teaches a method for producing a rare earth magnet in a press wherein a magnetic field is applied to orient the particles in the axial direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                    

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653